Citation Nr: 0022887	
Decision Date: 08/29/00    Archive Date: 09/01/00

DOCKET NO.  99-09 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire



THE ISSUES

Entitlement to service connection for the cause of the 
veteran's death.

Entitlement to DIC (dependency and indemnity compensation) 
under 38 U.S.C.A. § 1318 (West 1991& Supp. 2000).



ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel



INTRODUCTION

The veteran had active service from August 1942 to November 
1945.  He was a prisoner of war (POW) of the German 
government from around January 20 to April 29, 1945.  The 
appellant is his widow.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a February 1999 RO rating decision that denied service 
connection for the cause of the veteran's death and 
entitlement to DIC under 38 U.S.C.A. § 1318.



FINDINGS OF FACT

1.  The veteran's death in January 1999 was caused by chronic 
obstructive pulmonary disease (COPD), cor pulmonale, and 
severe mitral regurgitation.

2.  At the time of his death, service connection was in 
effect for post-traumatic stress disorder (PTSD), rated 
100 percent, effective from February 1996.

3.  The appellant has not submitted competent (medical) 
evidence linking the causes of the veteran's death, COPD, cor 
pulmonale, and severe mitral regurgitation, first found many 
years after service, to an incident of service or to a 
service-connected disability; nor has she submitted competent 
(medical) evidence showing that the PTSD materially 
contributed to the veteran's death.

4.  The service-connected PTSD was not totally disabling for 
more than 10 years prior to the veteran's death.


CONCLUSIONS OF LAW

1.  The claim for service connection for the cause of the 
veteran's death is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The criteria for eligibility for DIC are not met.  
38 U.S.C.A. § 1318 (West 1991 & Supp. 2000); 38 C.F.R. § 3.22 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question to be answered in this case is whether 
the appellant has presented evidence of well-grounded claims; 
that is, evidence which shows that her claims are plausible, 
meritorious on their own, or capable of substantiation.  
38 U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  If she has not presented such claims, 
her appeal must, as a matter of law, be denied, and there is 
no duty on the VA to assist her further in the development of 
the claims.  Murphy at 81.  "The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court")" has also stated that a claim must be 
accompanied by supporting evidence; an allegation is not 
enough.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  In a 
claim of service connection, this generally means that 
evidence must be presented which in some fashion links a 
current disability to a period of military service, or as 
secondary to a disability which has already been service-
connected.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§§ 3.303, 3.310 (1999); Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).  "In order for a claim to be well-grounded, 
there must be competent evidence of current disability (a 
medical diagnosis) ...; of incurrence or aggravation of a 
disease or injury in service (lay or medical testimony), ...; 
and of a nexus between the inservice injury or disease and 
the current disability (medical evidence)." Caluza v. Brown, 
7 Vet. App. 498 (1995).

Where hypertension or heart disease become manifest to a 
degree of 10 percent within one year from date of termination 
of active service, it shall be presumed to have been incurred 
in active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.307, 3.309 (1999).

Where a veteran who is a former POW and was detained for not 
less than 30 days and avitaminosis, beriberi heart disease-
ischemic heart disease if the veteran experienced localized 
edema while a POW-, beriberi, dysentery, helminthiasis, 
malnutrition (including optic atrophy associated with 
malnutrition), pellagra, any nutritional deficiency, 
depressive neurosis, a psychosis, any of the anxiety states, 
traumatic arthritis, peptic ulcer disease, irritable bowel 
syndrome, peripheral neuropathy, or residuals of frostbite 
becomes manifest to a degree of 10 percent any time after 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.307, 
3.309 (1999).

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related.  For a service-
connected disability to constitute a contributory cause, it 
is not sufficient to show that it casually shared in 
producing death, but rather, it must be shown that there was 
a causal connection.  38 U.S.C.A. § 1310 (West 1991); 38 
C.F.R. § 3.312 (1999).

The certificate of the veteran's death shows that he died in 
January 1999.  The causes of death were shown as COPD, cor 
pulmonale, and severe mitral regurgitation.

At the time of the veteran's death in January 1999, service 
connection was in effect for PTSD, rated 100 percent, 
effective from February 1996.  The record shows that the 
veteran submitted his initial compensation claim in February 
1996.

Service medical records do not show the presence of COPD, cor 
pulmonale or severe mitral regurgitation.  Nor do the post-
service medical records show the presence of these conditions 
until the 1990's.  The medical evidence does not link these 
conditions to an incident of service or to the service-
connected PTSD.  A claim for service connection is not well 
grounded where there is no medical evidence linking the 
claimed disability to an incident of service or to a service-
connected disability.  Caluza, 7 Vet. App. 498.  Nor may 
service connection be granted on a presumptive basis for the 
conditions that caused the veteran's based on the above noted 
criteria for diseases with regard to a former POW. 

The appellant alleges that the veteran's service-connected 
PTSD contributed to the cause of the veteran's death, but 
this lay evidence is not sufficient to support a claim for 
service connection based on medical causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Nor are conjectural 
theories on the relationship between anxiety and the cause of 
the veteran's death sufficient to link the cause of the 
veteran's death to his service-connected PTSD.  Utendahl v. 
Derwinski, 1 Vet. App. 530 (1991).

In this case, there is no competent (medical) evidence 
linking the causes of the veteran's death, COPD, cor 
pulmonale, and severe mitral regurgitation, first found many 
years after service, to an incident of service or to a 
service-connected disability; and there is no competent 
(medical) evidence showing that the service-connected PTSD 
materially contributed to the cause of the veteran's death.  
Hence, the claim for service connection for the cause of the 
veteran's death is not plausible, and it is denied as not 
well grounded.

The Board notes that the RO denied the claim for service 
connection for the cause of the veteran's death on the merits 
and finds no prejudice to the appellant in appellate denial 
of the claim as not well grounded.  Edenfield v. Brown, 8 
Vet. App. 384 (1995).

The appellant is advised that she may reopen the claim for 
service connection for the cause of the veteran's death at 
any time by notifying the RO of such an intention and 
submitting supporting evidence.  An example of supporting 
evidence is a medical opinion linking the cause of the 
veteran's death to an incident of service or to the service-
connected PTSD.  Robinette v. Brown, 8 Vet. App. 69 (1995).

With regard to the appellant's claim for DIC under 
38 U.S.C.A. § 1318, the Board finds that this claim is well 
grounded and that all relevant evidence has been obtained 
with regard to this claim.  Hence, VA has no further duty to 
assist the appellant with regard to this claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).

DIC pursuant to the provisions of 38 U.S.C.A. § 1318 shall be 
paid to a deceased veteran's surviving spouse or children in 
the same manner as if the veteran's death is service 
connected when the following conditions are met:

(1) The veteran's death was not caused by 
his or her own willful misconduct; and 

(2) The veteran was in receipt of or 
entitled to receive (or but for the 
receipt of military retired pay was 
entitled to receive) compensation at the 
time of death for service-connected 
disability that either:

(i) Was continuously rated totally 
disabling by a schedular or 
unemployability rating for a period 
of 10 years or more immediately 
preceding death; or

(ii) Was continuously rated totally 
disabling by a schedular or 
unemployability rating from the date 
of the veteran's discharge or 
release from active duty for a 
period of not less than 5 years 
immediately preceding his death.  
38 U.S.C.A. § 1318(a),(b); 38 C.F.R. 
§ 3.22(a).

The provisions of 38 C.F.R. § 3.22 were revised, effective 
January 21, 2000, to establish an interpretative rule 
reflecting the VA conclusion that 38 U.S.C.A. § 1318 
authorizes payment of DIC only in cases where the veteran 
had, during his or her lifetime, established a right to 
receive total service-connected disability compensation from 
VA for the period required by that statute or would have 
established such a right if not for clear and unmistakable 
error (CUE) by VA.  65 Fed. Reg. 3388-3392 (Jan. 21, 2000).  
A similar holding was held by the Court in Marso v. West, No. 
97-2178 (U.S. Vet. App. Dec. 23, 1999).

The evidence shows that the veteran was separated from 
service in 1945 and that service connection for his PTSD has 
been in effect since 1996.  The evidence does not show that 
service connection had been established for any other 
disability.  While the PTSD was totally disabling, it was not 
totally disabling for more than 10 years prior to the 
veteran's death.  


There is no allegation, and the evidence does not show that 
the veteran was entitled to a total disability rating for 
compensation purposes for 10 or more years immediately 
preceding his death in March 1997, such as to entitle the 
appellant to Dependency and Indemnity Compensation under 
38 U.S.C.A. § 1318 (West 1991).  Nor is there an issue of 
hypothetical entitlement to dependency and indemnity 
compensation under this law.  Marso v. West, 13 Vet. App. 260 
(1999).  Finally, as the veteran's death occurred prior to 
September 30, 1999, entitlement under 38 U.S.C.A. 
§ 1318(b)(3) (West Supp. 2000) is not shown.
After consideration of all the evidence, the Board finds that 
the preponderance of it is against the appellant's claim for 
DIC under 38 U.S.C.A. § 1318, and the claim is denied.  Since 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  
38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

The claim for service connection for the cause of the 
veteran's death is denied as not well grounded.

Entitlement to DIC under 38 U.S.C.A. § 1318 is denied.



		
	J. E. Day
	Member, Board of Veterans' Appeals


 

